Name: 2013/695/EU: Council Decision of 25Ã November 2013 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  international law
 Date Published: 2013-11-30

 30.11.2013 EN Official Journal of the European Union L 320/7 COUNCIL DECISION of 25 November 2013 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas (2013/695/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Joint Declaration of the Warsaw Eastern Partnership Summit of 30 September 2011 confirms the political support towards enhancing the mobility of citizens by way of visa liberalisation and the intention to take gradual steps towards visa free travel for their citizens in due course. (2) On 19 December 2011, the Council authorised the Commission to open negotiations with the Republic of Azerbaijan on an Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement on 29 July 2013. (3) The Agreement should be signed on behalf of the Union, subject to its conclusion. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (1); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (5) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (2); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (6) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Azerbaijan on the facilitation of the issuance of visas is hereby authorised, subject to the conclusion of the said Agreement (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 25 November 2013. For the Council The President D. PAVALKIS (1) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (2) Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (3) The text of the Agreement will be published together with the decision on its conclusion.